*756The plaintiff sustained a comminuted fracture of the right tibia and fibula when, as a result of a bet, he was dropped from a window at the defendants’ premises, the Light House Cafe. The plaintiff’s injuries required open reduction surgery and the insertion of metal plates affixed by pins. He recuperated for approximately eight months thereafter. At the trial on the issue of damages, the plaintiff’s medical expert testified, inter alia, that the plaintiff would need to undergo further surgery to remove the plates and pins from his ankle at an estimated cost of $6,000 and that the plaintiff would eventually have to undergo either "fusion” or "joint replacement” surgery on his ankle at an estimated cost of $10,000 to $12,000. The jury awarded the plaintiff $30,000 for future medical expenses over 33 years.
The award for future medical expenses should be reduced to $18,000 since there was no other evidence to support the jury’s verdict and it was, therefore, clearly speculative. While there was testimony by the plaintiff’s expert that the plaintiff’s back pain will probably worsen due to the shortening of the plaintiff’s right leg, the only testimony regarding future medical expenses related to the $18,000 for the surgeries outlined above. Accordingly, the award of $30,000 for future medical expense was based upon "uninformed speculation” (Cramer v Kuhns, 213 AD2d 131, 139; see, Brownell v Thomas, 201 AD2d 872; Liebman v Otis El. Co., 145 AD2d 546, 547; Buggs v Veterans Butter & Egg Co., 120 AD2d 361).
*757We have considered the defendants’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.